Citation Nr: 1720226	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-26 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left patella (left knee disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1970 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran appeared at a hearing before the undersigned in May 2012.  In May 2014, the Board remanded the appeal for a VA examination which was accomplished in September 2014.  The case has since been returned to the Board.  


FINDING OF FACT

The Veteran's left knee disability has been productive of slight instability and painful limitation of motion, but with full extension, and flexion limited to greater than 45 degrees; ankyloses, impairment of the tibia and fibula or genu recurvatum is not present; nor is there any separate symptom of cartilage removal not contemplated by the evaluations currently assigned or assigned below.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of motion of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5259, 5260, 5261, 5262, 5263 (2016).  

2.  The criteria for a separate rating of no more than 10 percent for left knee instability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The percentage ratings in VA's Schedule for Rating Disabilities represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil jobs. 38 C.F.R. § 4.1. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Throughout the appeal period, the Veteran's left knee disability has been rated under Diagnostic Codes 5099-5014. 38 C.F.R. § 4.71a. Under Diagnostic Code 5014, osteomalacia is evaluated as degenerative arthritis, based on limitation of motion of the affected part. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating, and limitation of flexion of the knee to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  With limitation of extension of the knee to 15 degrees, a 20 percent rating is assigned. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating, and with limitation of extension of the knee to 30 degrees, a 40 percent rating is assigned.  Limitation of extension of the knee to 45 degrees warrants a 50 percent rating.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.F. 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). 


Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2016). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating. The terms "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6 (2016).

VA treatment records show the Veteran's complaints of pain and instability in his knee, which were increased by kneeling, crawling or squatting. After diagnosing a medial meniscal tear and degenerative joint disease in September 2009, an examiner performed an arthroscopy, partial medical meniscectomy and chondroplasty of the patella on the Veteran's left knee. A February 2011 treatment note revealed the Veteran had mild to moderate crepitus, normal range of motion and gait, and was able to perform squats with mild difficulty. It was also noted the Veteran was not unsteady and did not wear a brace or use an assistive device. In November 2011, trace atrophy of the quadriceps was noted; however, the Veteran had full range of motion and his knee was stable to varus and valgus in full extension. 

During the May 2012 hearing before the undersigned, the Veteran testified that due to instability in his left knee, he was unable to get up after squatting or lying on the floor. He had difficulties getting out of bed because his knee would buckle in the first few steps and was unable to walk in a straight line with his eyes closed. He testified that he had pain in his knee that was mitigated by daily medication and wearing a knee brace. He also described numbness in his legs that was caused by his back condition but affected his stability. 

The Veteran submitted a letter in March 2015 in which he stated that he lost strength in his left leg, requiring him to rely on his right leg in order to stand. His left leg was unstable and he wore knee support as needed. He was unable to engage in certain activities such as running, skiing or playing racquetball as his back and knee could not tolerate the movement. 

During the September 2014 VA examination, the Veteran reported severe swelling if walking on a treadmill or undertaking physical therapy.  He also reported weakness in the left knee, and that he was unable to get up from a squatting position without putting pressure on his right knee. He indicated experiencing instability upon getting up in the morning and having to hold on to the railing while walking on stairs as his knee would give way. 

Range of motion studies revealed flexion to 130 degrees, with pain at 60 degrees; there was no limitation of extension and no objective evidence of painful extension. Lachman testing was 1+ for anterior instability of the left knee, indicating zero to 5 millimeters of anterior instability; posterior and medial-lateral stability was normal. There was no evidence of patellar subluxation/dislocation. The examiner did note the Veteran had residual signs/symptoms due to a meniscectomy performed on his left knee in 2009, although the specific "signs and/or symptoms" were not enumerated.   X-rays of the left knee revealed mild degenerative arthritis. 

Based on the medical and lay evidence of record, the Board finds that the Veteran is entitled to a separate 10 percent rating for instability in the left knee. Slight anterior instability has been documented and the Veteran has reported he experiences instability.  As the Veteran did not report falling or using an assistive device, such as a cane or walker, and there was no objective findings of an abnormal gait, subluxation or lateral instability, the Board does not find that the Veteran's disability picture has more nearly approximated "moderate" or "severe" instability as to warrant a rating in excess of 10 percent.  Thus, the Board finds that the Veteran's left knee symptoms more nearly approximate "slight" instability throughout the appeal period, and entitlement to a separate 10 percent rating for that impairment is warranted.   

With regard to limitation of motion, the evidence shows that the Veteran has consistently demonstrated normal extension and slightly decreased flexion, with pain.  Such results are noncompensable under Diagnostic Codes 5260 and 5261. The Board notes that the Veteran has reported experiencing flare-ups and pain. However, there is no lay or medical evidence that his pain has been so disabling to result in flexion limited to at least 45 degrees, or extension limited to 10 degrees to warrant the minimum, 10 percent rating under Diagnostic Codes 5260 or 5261, respectively. It follows, then, that the criteria for a rating in excess of 10 percent under either diagnostic code are not met. Hence, even with consideration of the sections 4.40 and 4.45, and DeLuca, the record presents no basis assignment of a higher rating under Diagnostic Code 5260 or 5261.

The Board also finds that no other diagnostic code provides a basis for a rating in excess of 10 percent or any further separate evaluation. As there is no evidence of ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the left knee under Diagnostic Code 5256, 5258, 5262, or 5263, respectively, is not warranted. Moreover, any symptoms that might be associated with the meniscectomy in 2009 have already been considered in the evaluation assigned, such that a rating under Diagnostic Code 5259 for symptomatic removal of cartilage is not warranted.  


ORDER

A disability rating in excess of 10 percent for left patella chondromalacia limitation of motion is denied.  

A separate disability rating of no more than 10 percent for left knee instability is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


